Citation Nr: 1144701	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-26 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye pterygium.

2.  Entitlement to service connection for a left eye pinguecula.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1978 to October 1986.  She also had service in the Reserves.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a right eye pterygium and a left eye pinguecula.

In April 2010, the Board remanded the instant claims as well as a claim for service connection for hypertension for additional development.   A September 2010 rating decision granted the claim for service connection for hypertension and assigned an initial rating.  A notice of disagreement objecting to this initially assigned rating has not been received and this claim is no longer before the Board for its consideration.

Subsequent to the issuance of the August 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived in August 2011.  See 38 C.F.R. § 20.1304 (2011).

In November 2010, the Veteran submitted a completed Declaration of Status of Dependents form (VA Form 21-686c).  It is not clear from the claims file whether this document was processed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran developed a right eye pterygium as a result of her military service.

2.  The evidence of record establishes that the Veteran developed a left eye pinguecula as a result of her military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a right eye pterygium have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left eye pinguecula have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Given the Board's favorable disposition of the Veteran's claims for service connection for a right eye pterygium and a left eye pinguecula, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that her current eye disabilities are the result of her participation in experimental testing during service, testing which included looking at the sun for long periods of time.

A January 1978 service entrance examination was negative for any relevant abnormalities and the Veteran's vision was measured to be 20/20 bilaterally.  The Veteran denied eye trouble in an accompanying Report of Medical History (RMH).  Her vision was measured to be 20/20 bilaterally in November 1978.  The Veteran complained of blurred vision bilaterally with hyper-sensitivity to sunlight in December 1979.  These symptoms were noted to be possible chronic viral conjunctivitis by the examiner and the Veteran was given "tears and reassurance."

The Veteran reported the sensation of a foreign body in the eye with occasional blurry vision in November 1980.  Physical examination found the papillary conjunctival response to be "++1."  An impression of papillary conjunctivitis was made and artificial tears were prescribed.   A January 1981 eye examination conducted in the emergency room was negative and a possible sty on the left lower lid was diagnosed in a second January 1981 emergency room note.

The Veteran complained of eye burning in light and the sensation of something in her eye in January 1981.  An impression of papillary conjunctivitis was made and artificial tears were prescribed.

In August 1981, the Veteran reported continued allergic conjunctivitis and mild foreign body sensations as well as mild burning sensations when exposed to light.  Papillary conjunctivitis was "+2 +3" without exudates.  Impressions of papillary conjunctivitis and light sensitivity secondary to irritation from papillary conjunctivitis were made.  An ointment was prescribed. 

Mild papillary conjunctivitis was noted in February 1983.  A June 1983 examination was negative for any relevant abnormalities and the Veteran reported eye trouble due to conjunctivitis.

In July 1985, the Veteran served as a Human Test Subject in the evaluation of variables of accommodation.  Drugs used during the study were noted to be Neosynephrine, Cyclogel and Pilocarpine.  Unaided bilateral visual acuity was 20/20 at 16 feet and her eyes were able to be dilated bilaterally.  

An April 1986 examination was negative for any relevant abnormalities and the Veteran's vision was measured to be 20/20 bilaterally.  The Veteran denied eye trouble in an accompanying RMH.

An October 1986 service discharge examination was negative for any relevant abnormalities and measured the Veteran's vision to be 20/20 bilaterally.  She reported occasional eye irritation in bright light in an October 1986 RMH.  

An undated service personnel evaluation indicated that the Veteran had volunteered as a human test subject for experiments conducted between April 1985 and March 1986.  The Veteran was also given an award or commendation due to her "invaluable support of projects involving human test subjects."

A September 1996 Reserves examination found a right eye pterygium and the Veteran reported that it had been present for one year in an accompanying RMH.  

An April 1999 private treatment note found an extensive right pterygium.

In May 1999, the Veteran underwent a pterygium excision with conjunctival autograft due to a right eye recurrent pterygium.

A June 2004 private optometry treatment note found a left eye pinguecula. 

In a March 2006 statement, the Veteran wrote that she participated in eye experiments during service which required her to stare into the sun for long periods of time to test goggles for naval pilots.  Her eyes were extremely sensitive to light, even when indoors, and were always red, itchy or felt as if there was something in them. 

A July 2006 private treatment note reflected the Veteran's complaints of light sensitivity, uncontrolled blinking and the feeling of the eye being stuck.  Chronic conjunctivitis was noted.

An April 2009 private treatment summary noted that the Veteran had a conjunctival scar in the right eye that had resulted from a removed pterygium.  A pinguecula on the left nasal conjunctiva was also noted.

A June 2010 VA eye examination noted the Veteran's in-service participation in an accommodation experiment and two post-service pterygium surgeries.  Physical examination found a small nasal pinguecula.  Following this examination and a review of the Veteran's claims file, diagnoses of a remote history of right eye pterygium surgery with an unremarkable eye examination and a small left eye nasal pinguecula were made.  The examining optometrist opined that the pterygium and pinguecula were less likely than not permanently aggravated by sun exposure.

A November 2010 private treatment note contained an impression of a worsening pinguecula.

A November 2010 letter from D. S., the Veteran's mother, indicated that the Veteran's vision had gotten progressively worse since her participation in eye experiments.  They had been monitoring her eye condition for the past 12 years, and found that she was bothered by bright lights and had terrible vision at night.  Her blinking had increased and the "whites" of her eyes had changed colors.

A November 2010 opinion from Dr. R. F., the provider who had performed the 1999 pterygium excision, noted that there was a relationship between sunlight and the development of pterygium and pinguecula.  The provider opined that "certainly there may be some relationship between [the Veteran's] conditions" and the in-service experiments.  Without knowing greater detail about the experiments, the examiner further opined, it would be difficult for anyone to make a definite opinion as to whether these were related to the Veteran's pterygium and pinguecula.  She does not have other risk factors for the development of either condition.

A November 2010 statement from N. P., a disposition supervisor at the Veteran's place of employment, indicated that the Veteran has had to miss work on several occasions due to eye complications.  She had noticed the Veteran's eyes were red more frequently.

A December 2010 VA optometry examination reflected the Veteran's reports of difficulty with bright lights and night vision as well as dry eyes.  She wore glasses for reading and distance vision with clear vision, although she was becoming more dependent on the glasses to see clearly.  She reported growing up in Philadelphia, that she was not a "beach person" and that there were no specific injuries to her eyes except for her involvement as a test subject during service.  Following a physical examination and a review of the Veteran's claims file, diagnoses of a left eye pinguecula and bilateral dry eyes were made.  The examiner noted that there was no current evidence of a right eye pterygium as it was successfully removed with surgery in 1999.  The examiner opined that it was less likely than not that these eye disabilities were related to in-service eye experiments as some people acquired these conditions regardless of the use of any eye protections, insult or eye injury.  There was evidence that supports that both of these conditions can be aggravated by years of chronic sun exposure or by living in climates with more extreme sun exposure (i.e., equatorial regions of the world).  There was no evidence to support that small periods of sun exposure can precipitate or aggravate these conditions.  The clinical evidence documented that the Veteran had a "pre-test" prior to undergoing the in-service experiments which found that she had healthy eyes.  Subsequent service record examinations showed no evidence of eye damage or any of the named conditions (pingueculae or pterygium) until 14 years later by outside providers.  The examiner noted a review of the Veteran's claims file and medical records.  A June 2011 VA addendum to this examination provided essentially no new information. 

A July 2011 opinion from M. L, the Veteran's treating optometrist, noted that she had been treating the Veteran since 2004.  At almost every visit, the Veteran had complained of dry eyes and discomfort and the provider had noted mild corneal and conjunctival scarring related to the past pterygium removal in her right eye.  A left eye pinguecula had increased in size since 2004 and had to be occasionally treated due to inflammation.  The provider opined that when a pinguecula or early pterygium was very small, they were often overlooked and not noted in a patient's record and were sometime not noted until the patient asked about a bump in their eye.  It was therefore highly possible that these lesions have been present but not noted in the past records of the Veteran.  The provider further opined that there was a fifty-percent chance that the Veteran's pterygium and pinguecula "could have resulted from or originated" from the in-service experiments which involved staring directly at the sun, often for many hours at a time.  Both of these conditions were known to be associated with outdoors and ultraviolet exposure.

An undated internet article addressing pinguecula and pterygium noted that pingueculae were more common in middle-aged or older people who spend a lot of time in the sun but can also be found in younger people who were often outdoors without protection.  Prolonged exposure to ultraviolet light from the sun may also play a role in the formation of pterygia.

Analysis

The Veteran has a current disability as she has been diagnosed with a right eye pterygium and a left eye pinguecula.  In order for these current disabilities to be recognized as service connected, there must be a link between these conditions and an in-service injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

Service treatment records document the Veteran's participation as a human test subject in the evaluation of variables of accommodation, although the specific nature of these experiments was not documented.  An undated internet article detailed the possible etiologies of pinguecula and pterygium.  A November 2010 opinion from Dr. R. F. indicated that the Veteran had no risk factors for the development of these conditions.

However, this November 2010 opinion from Dr. R. F. noted there "certainly may be some relationship" between the Veteran's disabilities and these in-service experiments.  This opinion is speculative and was not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, probative weight.  

A July 2011 opinion from Dr. M. L. found that there was a fifty percent chance that the Veteran's right eye pterygium and left eye pinguecula originated or resulted from the in-service experiments which involved staring directly at the sun, often for many hours at a time.  In contrast, the December 2010 VA optometry examiner opined that it was less likely than not that these disabilities were the result of service as some people develop them regardless of the use of eye protections, insult or eye injury.

These opinions were both accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  While Dr. M. L. did not specifically indicate a review of the Veteran's claims file, she had treated the Veteran for several years and was aware of her clinical history.  See Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).   In addition, the Board notes that the June 2011 VA examiner did not address the Veteran's contention that she had prolonged exposure to sunlight as the in-service eye experiments required her to stare directly at the sun for hours at a time or Dr. M. L.'s contention that a pinguecula or early pterygium may have been present but not noted in the Veteran's treatment records for some time.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right eye pterygium and a left eye pinguecula have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeals are granted.


ORDER

Entitlement to service connection for a right eye pterygium is granted.

Entitlement to service connection for a left eye pinguecula is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


